DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-6 are presented for examination.

Priority
3.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-024061, filed on February 17, 2020.

Claim Rejections - 35 USC § 102

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.        Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Osamura et al (PG Pub NO 2014/0294233).

As in claim 1, Osamura et al discloses an operation detection method of detecting an operation of a pointing element with respect to an operation surface (Fig 1 and abstract), the method comprising: 
converting a first taken image obtained by imaging the operation surface from an imaging viewpoint into a first converted taken image calibrated with respect to the operation surface; (Fig 1 and Par 0018, 0029) discloses taking an image of target object using an imaging’s (i.e. camera 1)  viewpoint by a camera 1 (i.e. imaging) to be processed with respect to the operation surface,
converting a second taken image obtained by imaging the operation surface from an imaging viewpoint different from the viewpoint of the first taken image into a second converted taken image calibrated with respect to the operation surface; (Fig 1 and Par 0018, 0029) discloses taking an image of target object using an imaging’s (i.e. camera 2)  viewpoint by a camera 2 (i.e. imaging) to be processed with respect to the operation surface,
determining whether or not the pointing element contacts with the operation surface and is in a resting state based on an image of the pointing element in the first converted taken image and an image of the pointing element in the second converted taken image; (Fig 1, 6-7 and Par 0018, 0032- 0033 and 0042)  discloses determining whether or not the pointing element (i.e. finger) contacts (i.e. touch operation) with the operation surface and is in a resting state based on an image of the pointing element captured by camera 1 and camera 2 and processed by determination unit.
and if the pointing element is determined to contact with the operation surface and be in a resting state , detecting an operation performed by the pointing element by detecting the image of the pointing element from the first converted taken image and the image of the pointing element from the second converted taken image. (Fig 8 and Par 0018 line 14-19; Par 0049-0050 and 0052 line 7-13) discloses when the pointing element is determined to contact with the operation surface and be in a resting state, an operation determination unit 153 determines that a fingertip has touched on the display information 141 (document or the like) projected on a projection surface, the operation determination unit 153 determines that information in the display information 141 located at a position touched by the fingertip has been selected.

As in claim 2, Osamura et al discloses the operation detection method according to Claim 1, wherein the determining includes determining whether or not the pointing element contacts based on a disparity between the image of the pointing element in the first converted taken image and the image of the pointing element in the second converted taken image. (Fig 1, 2, 5 & 7 and Par 0018, 0032-0033) discloses 

As in claim 3, Osamura et al discloses the operation detection method according to Claim 2, wherein determining includes determining whether or not the pointing element is in a resting state by determining whether or not positions of images of the pointing element change in a plurality of the first converted taken images and a plurality of the second converted taken images taken before the first converted taken image and the second converted taken image at when the pointing element was determined to contact with the operation surface. (Fig 1, 2, 5- 7 and Par 0018, 0032-0033, 0037) discloses determining whether or not the pointing element is in a resting state based on positions of images of the pointing element captured by first and second camera has changed (Fig 6-7) in a plurality of the first taken images and second taken images at a given time period (T1, T2, T3 and T4) when the pointing element was determined to contact with the operation surface.

As in claim 4, Osamura et al discloses the operation detection method according to Claim 1, wherein detecting includes clipping a first image including a tip of the pointing element from the first converted taken image, clipping an image including a tip of the pointing element from the second converted taken image, detecting an image coinciding with the first image clipped from the first converted taken image using template matching, and detecting an image coinciding with the second image clipped from the second taken image using template matching. (Fig 1, 2, 4- 7 and Par 0025, 0037, 0040) discloses in the case where the target object is a hand, the calculation unit 156 detects the fingertip portion (i.e. clipping) of the hand by performing pattern matching of a geometric model (i.e. template matching) of the fingertip portion of the hand provided by the shape information 143 with the shape of the region of the hand that has been detected by the region determination unit 155.

As in claim 5, Osamura et al discloses an operation detection device configured to detect an operation of a pointing element with respect to an operation surface, the operation detection device comprising:
a processor (Fig 2 item 15) configured to convert a first taken image obtained by imaging the operation surface from an imaging viewpoint into a first converted taken image calibrated with respect to the operation surface, convert a second taken image obtained by imaging the operation surface from an imaging viewpoint different from the viewpoint of the first taken image into a second converted taken image calibrated with respect to the operation surface, (Fig 1-7 and Par 0018, 0029) discloses taking an image of target object with respect to projection surface (i.e. operation surface) from an imaging viewpoint of first and second imaging unit (1 and 2) to be processed based on captured image (i.e. camera 1 image and camera 2 image with respect to projection surface (i.e. operation surface) )   
determine whether or not the pointing element contacts with the operation surface and is in a resting state based on an image of the pointing element in the first converted taken image and an image of the pointing element in the second converted taken image; (Fig 1, 6-7 and Par 0018, 0032- 0033 and 0042)  discloses determining whether or not the pointing element (i.e. finger) contacts (i.e. touch operation) with the operation surface and is in a resting state based on an image of the pointing element captured by camera 1 and camera 2 and processed by determination unit.
and if the pointing element is determined to contact with the operation surface and be in a resting state, detecting an operation performed by the pointing element by detecting the image of the pointing element from the first converted taken image and the image of the pointing element from the second converted taken image. (Fig 8 and Par 0018 line 14-19; Par 0049-0050 and 0052 line 7-13) discloses when the pointing element is determined to contact with the operation surface and be in a resting state, an operation determination unit 153 determines that a fingertip has touched on the display information 141 (document or the like) projected on a projection surface, the operation determination unit 153 determines that information in the display information 141 located at a position touched by the fingertip has been selected. Thus said selected operation would be displayed.

As in claim 6, Osamura et al discloses a display system comprising: 
a first imaging camera configured to image an operation surface; (Fig 1 item 1)
a second camera different in imaging viewpoint from the first camera and configured to image an operation surface; 
a processor (Fig 2 item 15) configured to convert a first taken image obtained by the first camera (1) into a first converted taken image calibrated with respect to the operation surface (Fig 1 projection surface), convert a second taken image obtained by the second camera (Fig 1 item 2) into a second converted taken image calibrated with respect to the operation surface, (Fig 1 and Par 0018, 0029) discloses taking an image of target object with respect to projection surface (i.e. operation surface) by a camera (1 & 2)  to be processed  
determine whether or not a pointing element contacts with the operation surface and is in a resting state based on an image of the pointing element in the first converted taken image and an image of the pointing element in the second converted taken image, (Fig 1, 6-7 and Par 0018, 0032- 0033 and 0042)  discloses determining whether or not the pointing element (i.e. finger) contacts (i.e. touch operation) with the operation surface and is in a resting state based on an image of the pointing element captured by camera 1 and camera 2 and processed by determination unit.
 if the pointing element is determined to contact with the operation surface and be in a resting state, detecting an operation performed by the pointing element by detecting the images of the pointing element from the first converted taken image and the image of the pointing element from the second converted taken image, and a light modulation device configured to display an image corresponding to the operation on the operation surface. (Fig 8 and Par 0018 line 14-19; Par 0049-0050 and 0052 line 7-13) discloses when the pointing element is determined to contact with the operation surface and be in a resting state, an operation 

Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                              09/28/2021